

AMENDED AND RESTATED BYLAWS
OF
INVENTRUST PROPERTIES CORP.
(AS AMENDED BY AMENDMENT NO. 1)
ARTICLE I
OFFICES
SECTION 1.        PRINCIPAL OFFICE. The principal office of the corporation in
the State of Maryland shall be located at such place as the board of directors
may designate.
SECTION 2.        OTHER OFFICES. The corporation may have additional offices,
including a principal executive office, at such places as the board of directors
may from time to time determine or the business of the corporation may require.
ARTICLE II
MEETINGS OF STOCKHOLDERS
SECTION 1.        ANNUAL MEETING. An annual meeting of stockholders for the
election of directors and the transaction of any business within the powers of
the corporation shall be held on the date and at the time and place set by the
board of directors. Subject to Section 9(a) of this Article II, any business of
the corporation may be transacted at the annual meeting without being
specifically designated in the notice of meeting, except such business as is
specifically required by any statute to be stated in the notice of meeting.
SECTION 2.        SPECIAL MEETINGS.
(a)    General. Each of the chairman of the board, chief executive officer,
president and Board of Directors may call a special meeting of stockholders.
Except as provided in subsection (b)(4) of this Section 2, a special meeting of
stockholders shall be held on the date and at the time and place set by the
chairman of the board, chief executive officer, president or Board of Directors,
whoever has called the meeting. Subject to subsection (b) of this Section 2, a
special meeting of stockholders shall also be called by the secretary of the
corporation to act on any matter that may properly be considered at a meeting of
stockholders upon the written request of stockholders entitled to cast not less
than a majority of all the votes entitled to be cast on such matter at such
meeting. No business shall be transacted at a special meeting of stockholders
except as specifically designated in the notice of meeting.
(b)    Stockholder-Requested Special Meetings.
(1)    Any stockholder of record seeking to have stockholders request a special
meeting shall, by sending written notice to the secretary (the “Record Date
Request Notice”) by registered mail, return receipt requested, request the board
of directors to fix a record date to determine the stockholders entitled to
request a special meeting (the “Request Record Date”). The Record Date Request
Notice shall set forth the purpose of the meeting and the matters proposed to be
acted on at it, shall be signed by one or more stockholders of record as of the
date


1

--------------------------------------------------------------------------------




of signature (or their agents duly authorized in a writing accompanying the
Record Date Request Notice), shall bear the date of signature of each such
stockholder (or such agent) and shall set forth all information relating to each
such stockholder, each individual whom the stockholder proposes to nominate for
election or reelection as a director and each matter proposed to be acted on at
the meeting that would be required to be disclosed in connection with the
solicitation of proxies for the election of directors or the election of each
such individual, as applicable, in an election contest (even if an election
contest is not involved), or would otherwise be required in connection with such
a solicitation, in each case pursuant to Regulation 14A (or any successor
provision) under the Securities Exchange Act of 1934, as amended, and the rules
and regulations promulgated thereunder (the “Exchange Act”). Upon receiving the
Record Date Request Notice, the board of directors may fix a Request Record
Date. The Request Record Date shall not precede and shall not be more than ten
(10) days after the close of business on the date on which the resolution fixing
the Request Record Date is adopted by the board of directors. If the board of
directors, within ten (10) days after the date on which a valid Record Date
Request Notice is received, fails to adopt a resolution fixing the Request
Record Date, the Request Record Date shall be the close of business on the tenth
(10th) day after the first date on which a Record Date Request Notice is
received by the secretary.
(2)    In order for any stockholder to request a special meeting to act on any
matter that may properly be considered at a meeting of stockholders, one or more
written requests for a special meeting (collectively, the “Special Meeting
Request”) signed by stockholders of record (or their agents duly authorized in a
writing accompanying the request) as of the Request Record Date entitled to cast
not less than a majority of all of the votes entitled to be cast on such matter
at such meeting (the “Special Meeting Percentage”) shall be delivered to the
secretary. In addition, the Special Meeting Request shall (a) set forth the
purpose of the meeting and the matters proposed to be acted on at it (which
shall be limited to those lawful matters set forth in the Record Date Request
Notice received by the secretary), (b) bear the date of signature of each such
stockholder (or such agent) signing the Special Meeting Request, (c) set forth
(i) the name and address, as they appear in the corporation’s books, of each
stockholder signing such request (or on whose behalf the Special Meeting Request
is signed), (ii) the class, series and number of all shares of stock of the
corporation which are owned (beneficially or of record) by each such stockholder
and (iii) the nominee holder for, and number of, shares of stock of the
corporation owned beneficially but not of record by such stockholder, (d) be
sent to the secretary by registered mail, return receipt requested, and (e) be
received by the secretary within sixty (60) days after the Request Record Date.
Any requesting stockholder (or agent duly authorized in a writing accompanying
the revocation of the Special Meeting Request) may revoke his, her or its
request for a special meeting at any time by written revocation delivered to the
secretary.
(3)    The secretary shall inform the requesting stockholders of the reasonably
estimated cost of preparing and mailing or delivering the notice of the meeting
(including the corporation’s proxy materials). The secretary shall not be
required to call a special meeting upon stockholder request and such meeting
shall not be held unless, in addition to the documents required by paragraph (2)
of this Section 2(b), the secretary receives payment of such reasonably
estimated cost prior to the preparation and mailing or delivery of such notice
of the meeting.


2

--------------------------------------------------------------------------------




(4)    In the case of any special meeting called by the secretary upon the
request of stockholders (a “Stockholder-Requested Meeting”), such meeting shall
be held at such place, date and time as may be designated by the board of
directors; provided, however, that the date of any Stockholder-Requested Meeting
shall be not more than ninety (90) days after the record date for such meeting
(the “Meeting Record Date”); and provided further that if the board of directors
fails to designate, within ten days after the date that a valid Special Meeting
Request is actually received by the secretary (the “Delivery Date”), a date and
time for a Stockholder-Requested Meeting, then such meeting shall be held at
2:00 p.m., local time, on the ninetieth (90th) day after the Meeting Record Date
or, if such ninetieth (90th) day is not a Business Day (as defined below), on
the first preceding Business Day; and provided further that in the event that
the board of directors fails to designate a place for a Stockholder-Requested
Meeting within ten (10) days after the Delivery Date, then such meeting shall be
held at the principal executive office of the corporation. In fixing a date for
a Stockholder-Requested Meeting, the board of directors may consider such
factors as it deems relevant, including, without limitation, the nature of the
matters to be considered, the facts and circumstances surrounding any request
for the meeting and any plan of the board of directors to call an annual meeting
or a special meeting. In the case of any Stockholder-Requested Meeting, if the
board of directors fails to fix a Meeting Record Date that is a date within
thirty (30) days after the Delivery Date, then the close of business on the 30th
day after the Delivery Date shall be the Meeting Record Date. The board of
directors may revoke the notice for any Stockholder-Requested Meeting in the
event that the requesting stockholders fail to comply with the provisions of
paragraph (3) of this Section 2(b).
(5)    If written revocations of the Special Meeting Request have been delivered
to the secretary and the result is that stockholders of record (or their agents
duly authorized in writing), as of the Request Record Date, entitled to cast
less than the Special Meeting Percentage have delivered, and not revoked,
requests for a special meeting on the matter to the secretary: (i) if the notice
of meeting has not already been delivered, the secretary shall refrain from
delivering the notice of the meeting and send to all requesting stockholders who
have not revoked such requests written notice of any revocation of a request for
a special meeting on the matter, or (ii) if the notice of meeting has been
delivered and if the secretary first sends to all requesting stockholders who
have not revoked requests for a special meeting on the matter written notice of
any revocation of a request for the special meeting and written notice of the
corporation’s intention to revoke the notice of the meeting or for the chairman
of the meeting to adjourn the meeting without action on the matter, (A) the
secretary may revoke the notice of the meeting at any time before ten (10) days
before the commencement of the meeting or (B) the chairman of the meeting may
call the meeting to order and adjourn the meeting without acting on the matter.
Any request for a special meeting received after a revocation by the secretary
of a notice of a meeting shall be considered a request for a new special
meeting.
(6)    The chairman of the board, chief executive officer, president or Board of
Directors may appoint regionally or nationally recognized independent inspectors
of elections to act as the agent of the corporation for the purpose of promptly
performing a ministerial review of the validity of any purported Special Meeting
Request received by the secretary. For the purpose of permitting the inspectors
to perform such review, no such purported Special Meeting Request shall be
deemed to have been received by the secretary until the earlier of (i) five (5)
Business


3

--------------------------------------------------------------------------------




Days after actual receipt by the secretary of such purported request and (ii)
such date as the independent inspectors certify to the corporation that the
valid requests received by the secretary represent, as of the Request Record
Date, stockholders of record entitled to cast not less than the Special Meeting
Percentage. Nothing contained in this paragraph (6) shall in any way be
construed to suggest or imply that the corporation or any stockholder shall not
be entitled to contest the validity of any request, whether during or after such
five (5) Business Day period, or to take any other action (including, without
limitation, the commencement, prosecution or defense of any litigation with
respect thereto, and the seeking of injunctive relief in such litigation).
(7)    For purposes of these bylaws, “Business Day” shall mean any day other
than a Saturday, a Sunday or a day on which banking institutions in the State of
Illinois are authorized or obligated by law or executive order to close.
SECTION 3.        PLACE OF MEETINGS. All meetings of stockholders shall be held
at the principal executive office of the corporation or at such other place as
shall be set in accordance with these bylaws and stated in the notice of the
meeting.
SECTION 4.        NOTICE OF MEETINGS. Not less than ten (10) nor more than
ninety (90) days before each meeting of stockholders, the secretary shall give
to each stockholder entitled to vote at such meeting and to each stockholder not
entitled to vote who is entitled to notice of the meeting notice in writing or
by electronic transmission stating the time and place of the meeting and, in the
case of a special meeting or as otherwise may be required by any statute, the
purpose for which the meeting is called, by mail, by presenting it to such
stockholder personally, by leaving it at the stockholder’s residence or usual
place of business, by electronic transmission or by any other means permitted by
Maryland law. If mailed, such notice shall be deemed to be given when deposited
in the United States mail addressed to the stockholder at the stockholder’s
address as it appears on the records of the corporation, with postage thereon
prepaid. If transmitted electronically, such notice shall be deemed to be given
when transmitted to the stockholder by an electronic transmission to any address
or number of the stockholder at which the stockholder receives electronic
transmissions. The corporation may give a single notice to all stockholders who
share an address, which single notice shall be effective as to any stockholder
at such address, unless such stockholder objects to receiving such single notice
or revokes a prior consent to receiving such single notice. Failure to give
notice of any meeting to one or more stockholders, or any irregularity in such
notice, shall not affect the validity of any meeting fixed in accordance with
this Article II or the validity of any proceedings at any such meeting.
The corporation may postpone or cancel a meeting of stockholders by making a
public announcement (as defined in Section 9(c)(3) of this Article II) of such
postponement or cancellation prior to the meeting. Notice of the date, time and
place to which the meeting is postponed shall be given not less than ten (10)
days prior to such date and otherwise in the manner set forth in this Section 4.
SECTION 5.        QUORUM; MANNER OF ACTING AND ORDER OF BUSINESS. At any meeting
of stockholders, the presence in person or by proxy of stockholders entitled to
cast a


4

--------------------------------------------------------------------------------




majority of all the votes entitled to be cast at such meeting on any matter
shall constitute a quorum; but this section shall not affect any requirement
under any statute or the charter of the corporation (the “Charter”) for the vote
necessary for the approval of any matter. If such quorum is not established at
any meeting of the stockholders, the chairman of the meeting may adjourn the
meeting sine die or from time to time to a date not more than one hundred twenty
(120) days after the original record date without notice other than announcement
at the meeting. At such adjourned meeting at which a quorum shall be present,
any business may be transacted which might have been transacted at the meeting
as originally notified. The stockholders present either in person or by proxy,
at a meeting which has been duly called and at which a quorum has been
established, may continue to transact business until adjournment,
notwithstanding the withdrawal from the meeting of enough stockholders to leave
fewer than would be required to establish a quorum.
Every meeting of stockholders shall be conducted by an individual appointed by
the board of directors to be chairman of the meeting or, in the absence of such
appointment or appointed individual, by the chairman of the board or, in the
case of a vacancy in the office or absence of the chairman of the board, by one
of the following officers present at the meeting in the following order: the
vice chairman of the board, if there is one, the chief executive officer, the
president, the vice presidents in their order of rank and, within each rank, in
their order of seniority, the secretary or, in the absence of such officers, a
chairman chosen by the stockholders by the vote of a majority of the votes cast
by stockholders present in person or by proxy. The secretary or, in the
secretary’s absence, an assistant secretary or, in the absence of both the
secretary and assistant secretaries, an individual appointed by the board of
directors or, in the absence of such appointment, an individual appointed by the
chairman of the meeting shall act as secretary. In the event that the secretary
presides at a meeting of stockholders, an assistant secretary or, in the absence
of all assistant secretaries, an individual appointed by the board of directors
or the chairman of the meeting shall record the minutes of the meeting. The
order of business and all other matters of procedure at any meeting of
stockholders shall be determined by the chairman of the meeting. The chairman of
the meeting may prescribe such rules, regulations and procedures and take such
action as, in the discretion of the chairman and without any action by the
stockholders, are appropriate for the proper conduct of the meeting, including,
without limitation, (a) restricting admission to the time set for the
commencement of the meeting; (b) limiting attendance at the meeting to
stockholders of record of the corporation, their duly authorized proxies and
such other individuals as the chairman of the meeting may determine; (c)
limiting participation at the meeting on any matter to stockholders of record of
the corporation entitled to vote on such matter, their duly authorized proxies
and other such individuals as the chairman of the meeting may determine; (d)
limiting the time allotted to questions or comments; (e) determining when and
for how long the polls should be opened and when the polls should be closed; (f)
maintaining order and security at the meeting; (g) removing any stockholder or
any other individual who refuses to comply with meeting procedures, rules or
guidelines as set forth by the chairman of the meeting; (h) concluding a meeting
or recessing or adjourning the meeting, whether or not a quorum is present, to a
later date and time and at a place announced at the meeting; and (i) complying
with any state and local laws and regulations concerning safety and security.
Unless otherwise determined by the chairman of the meeting,


5

--------------------------------------------------------------------------------




meetings of stockholders shall not be required to be held in accordance with the
rules of parliamentary procedure.
SECTION 6.        VOTING. A plurality of all the votes cast at a meeting of
stockholders duly called and at which a quorum is present shall be sufficient to
elect a director. Each share may be voted for as many individuals as there are
directors to be elected and for whose election the holder is entitled to vote. A
majority of the votes cast at a meeting of stockholders duly called and at which
a quorum is present shall be sufficient to approve any other matter which may
properly come before the meeting, unless more than a majority of the votes cast
is required by statute or by the Charter. Voting on any question or in any
election may be viva voce unless the chairman of the meeting shall order that
voting be by ballot or otherwise.
SECTION 7.        PROXIES; VOTING OF SHARES OF CERTAIN HOLDERS. Unless otherwise
provided by statute or by the Charter, each outstanding share, regardless of
class, entitles the holder thereof to cast one vote on each matter submitted to
a vote at a meeting of stockholders. A holder of record of shares of stock of
the corporation may cast votes in person or by proxy executed by the stockholder
or by the stockholder’s duly authorized agent in any manner permitted by law.
Such proxy or evidence of authorization of such proxy shall be filed with the
secretary of the corporation before or at the meeting. No proxy shall be valid
more than eleven (11) months after its date unless otherwise provided in the
proxy. Stockholders having voting power shall not be entitled to exercise
cumulative voting rights.
Stock of the corporation registered in the name of a corporation, limited
liability company, partnership, joint venture, trust or other entity, if
entitled to be voted, may be voted by the president or a vice president,
managing member, manager, general partner or trustee thereof, as the case may
be, or a proxy appointed by any of the foregoing individuals, unless some other
person who has been appointed to vote such stock pursuant to a bylaw or a
resolution of the governing body of such corporation or other entity or
agreement of the partners of a partnership presents a certified copy of such
bylaw, resolution or agreement, in which case such person may vote such stock.
Any trustee or fiduciary, in such capacity, may vote stock registered in such
trustee’s or fiduciary’s name, either in person or by proxy.
Shares of stock of the corporation directly or indirectly owned by it shall not
be voted at any meeting and shall not be counted in determining the total number
of outstanding shares entitled to be voted at any given time, unless they are
held by it in a fiduciary capacity, in which case they may be voted and shall be
counted in determining the total number of outstanding shares at any given time.
The board of directors may adopt by resolution a procedure by which a
stockholder may certify in writing to the corporation that any shares of stock
registered in the name of the stockholder are held for the account of a
specified person other than the stockholder. The resolution shall set forth the
class of stockholders who may make the certification, the purpose for which the
certification may be made, the form of certification and the information to be
contained in it; if the certification is with respect to a record date, the time
after the record date within which the certification must be received by the
corporation; and any other provisions with respect to the procedure which the
board of directors considers necessary or desirable. On


6

--------------------------------------------------------------------------------




receipt by the corporation of such certification, the person specified in the
certification shall be regarded as, for the purposes set forth in the
certification, the holder of record of the specified stock in place of the
stockholder who makes the certification.
SECTION 8.        ACTION WITHOUT A MEETING. Any action required or permitted to
be taken at any meeting of stockholders may be taken without a meeting if a
unanimous consent setting forth the action is given in writing or by electronic
transmission by each stockholder entitled to vote on the matter and filed with
the minutes of proceedings of the stockholders.
SECTION 9.        NOMINATIONS AND STOCKHOLDER BUSINESS.
(a)    Annual Meetings of Stockholders.
(1)    Nominations of individuals for election to the board of directors and the
proposal of other business to be considered by the stockholders may be made at
an annual meeting of stockholders (i) pursuant to the corporation’s notice of
meeting, (ii) by or at the direction of the board of directors or (iii) by any
stockholder of the corporation who was a stockholder of record at the record
date set by the Board of Directors for the purpose of determining stockholders
entitled to vote at the annual meeting, at the time of giving of notice by the
stockholder as provided for in this Section 9(a) and at the time of the annual
meeting (and any postponement or adjournment thereof), who is entitled to vote
at the meeting in the election of each individual so nominated or on any such
other business and who has complied with this Section 9(a).
(2)    For any nomination or other business to be properly brought before an
annual meeting by a stockholder pursuant to clause (iii) of paragraph (a)(1) of
this Section 9, the stockholder must have given timely notice thereof in writing
to the secretary of the corporation and any such other business must otherwise
be a proper matter for action by the stockholders. To be timely, a stockholder’s
notice shall set forth all information required under this Section 9 and shall
be delivered to the secretary at the principal executive office of the
corporation not earlier than the one hundred fiftieth (150th) day nor later than
5:00 p.m., Eastern Time, on the one hundred twentieth (120th) day prior to the
first anniversary of the date of the proxy statement (as defined in Section
9(c)(3) of this Article II) for the preceding year’s annual meeting; provided,
however, that in the event that the date of the annual meeting is advanced or
delayed by more than thirty (30) days from the first anniversary of the date of
the preceding year’s annual meeting, in order for notice by the stockholder to
be timely, such notice must be so delivered not earlier than the one hundred
fiftieth (150th) day prior to the date of such annual meeting and not later than
5:00 p.m., Eastern Time, on the later of the one hundred twentieth (120th) day
prior to the date of such annual meeting, as originally convened, or the tenth
(10th) day following the day on which public announcement of the date of such
meeting is first made. The public announcement of a postponement or adjournment
of an annual meeting shall not commence a new time period for the giving of a
stockholder’s notice as described above.
(3)    Such stockholder’s notice shall set forth:


7

--------------------------------------------------------------------------------




(i)    as to each individual whom the stockholder proposes to nominate for
election or reelection as a director (each a “Proposed Nominee”), all
information relating to the Proposed Nominee that would be required to be
disclosed in connection with the solicitation of proxies for the election of the
Proposed Nominee as a director in an election contest (even if an election
contest is not involved), or would otherwise be required in connection with such
solicitation, in each case pursuant to Regulation 14A (or any successor
provision) under the Exchange Act;
(ii)    as to any other business that the stockholder proposes to bring before
the meeting, a description of such business, the stockholder’s reasons for
proposing such business at the meeting and any material interest in such
business of such stockholder or any Stockholder Associated Person (as defined
below), individually or in the aggregate, including any anticipated benefit to
the stockholder or the Stockholder Associated Person therefrom;
(iii)    as to the stockholder giving the notice, any Proposed Nominee and any
Stockholder Associated Person,
(A)    the class, series and number of all shares of stock or other securities
of the corporation or any affiliate thereof (collectively, the “Company
Securities”), if any, which are owned (beneficially or of record) by such
stockholder, Proposed Nominee or Stockholder Associated Person, the date on
which each such Company Security was acquired and the investment intent of such
acquisition, and any short interest (including any opportunity to profit or
share in any benefit from any decrease in the price of such stock or other
security) in any Company Securities of any such person,
(B)    the nominee holder for, and number of, any Company Securities owned
beneficially but not of record by such stockholder, Proposed Nominee or
Stockholder Associated Person,
(C)    whether and the extent to which such stockholder, Proposed Nominee or
Stockholder Associated Person, directly or indirectly (through brokers, nominees
or otherwise), is subject to or during the last six (6) months has engaged in
any hedging, derivative or other transaction or series of transactions or
entered into any other agreement, arrangement or understanding (including any
short interest, any borrowing or lending of securities or any proxy or voting
agreement), the effect or intent of which is to (I) manage risk or benefit of
changes in the price of (x) Company Securities or (y) any security of any entity
that was listed in the Peer Group in the Stock Performance Graph in the most
recent annual report to security holders of the corporation (a “Peer Group
Company”) for such stockholder, Proposed Nominee or Stockholder Associated
Person or (II) increase or decrease the voting power of such stockholder,
Proposed Nominee or Stockholder Associated Person in the corporation or any
affiliate thereof (or, as applicable, in any Peer Group Company)
disproportionately to such person’s economic interest in the Company Securities
(or, as applicable, in any Peer Group Company) and
(D)    any substantial interest, direct or indirect (including, without
limitation, any existing or prospective commercial, business or contractual
relationship with the corporation), by security holdings or otherwise, of such
stockholder, Proposed Nominee


8

--------------------------------------------------------------------------------




or Stockholder Associated Person, in the corporation or any affiliate thereof,
other than an interest arising from the ownership of Company Securities where
such stockholder, Proposed Nominee or Stockholder Associated Person receives no
extra or special benefit not shared on a pro rata basis by all other holders of
the same class or series;
(iv)    as to the stockholder giving the notice, any Stockholder Associated
Person with an interest or ownership referred to in clauses (ii) or (iii) of
this paragraph (3) of this Section 9(a) and any Proposed Nominee,
(A)    the name and address of such stockholder, as they appear on the
corporation’s stock ledger, and the current name and business address, if
different, of each such Stockholder Associated Person and any Proposed Nominee
and
(B)    the investment strategy or objective, if any, of such stockholder and
each such Stockholder Associated Person who is not an individual and a copy of
the prospectus, offering memorandum or similar document, if any, provided to
investors or potential investors in such stockholder and each such Stockholder
Associated Person;
(v)    the name and address of any person who contacted or was contacted by the
stockholder giving the notice or any Stockholder Associated Person about the
Proposed Nominee or other business proposal; and
(vi)    to the extent known by the stockholder giving the notice, the name and
address of any other stockholder supporting the nominee for election or
reelection as a director or the proposal of other business.
(4)    Such stockholder’s notice shall, with respect to any Proposed Nominee, be
accompanied by a certificate executed by the Proposed Nominee (i) certifying
that such Proposed Nominee (a) is not, and will not become, a party to any
agreement, arrangement or understanding with any person or entity other than the
corporation in connection with service or action as a director that has not been
disclosed to the corporation and (b) will serve as a director of the corporation
if elected; and (ii) attaching a completed Proposed Nominee questionnaire (which
questionnaire shall be provided by the corporation, upon request, to the
stockholder providing the notice and shall include all information relating to
the Proposed Nominee that would be required to be disclosed in connection with
the solicitation of proxies for the election of the Proposed Nominee as a
director in an election contest (even if an election contest is not involved),
or would otherwise be required in connection with such solicitation, in each
case pursuant to Regulation 14A (or any successor provision) under the Exchange
Act and the rules thereunder, or would be required pursuant to the rules of any
national securities exchange on which any securities of the corporation are
listed or over-the-counter market on which any securities of the corporation are
traded).
(5)    Notwithstanding anything in this subsection (a) of this Section 9 to the
contrary, in the event that the number of directors to be elected to the board
of directors is increased, and there is no public announcement of such action at
least one hundred thirty (130) days prior to the first anniversary of the date
of the proxy statement (as defined in Section 9(c)(3)


9

--------------------------------------------------------------------------------




of this Article II) for the preceding year’s annual meeting, a stockholder’s
notice required by this Section 9(a) shall also be considered timely, but only
with respect to nominees for any new positions created by such increase, if it
shall be delivered to the secretary at the principal executive office of the
corporation not later than 5:00 p.m., Eastern Time, on the tenth (10th) day
following the day on which such public announcement is first made by the
corporation.
(6)    For purposes of this Section 9, “Stockholder Associated Person” of any
stockholder shall mean (i) any person acting in concert with such stockholder,
(ii) any beneficial owner of shares of stock of the corporation owned of record
or beneficially by such stockholder (other than a stockholder that is a
depositary) and (iii) any person that directly, or indirectly through one or
more intermediaries, controls, or is controlled by, or is under common control
with, such stockholder or such Stockholder Associated Person.
(b)    Special Meetings of Stockholders. Only such business shall be conducted
at a special meeting of stockholders as shall have been brought before the
meeting pursuant to the corporation’s notice of meeting. Nominations of
individuals for election to the board of directors may be made at a special
meeting of stockholders at which directors are to be elected only (i) by or at
the direction of the board of directors, (ii) by a stockholder that has
requested that a special meeting be called for the purpose of electing
directions in compliance with Section 3 of this Article II and that has supplied
the information required by Section 3 of this Article II about each individual
whom the stockholder proposes to nominate for election of directors or (iii)
provided that the special meeting has been called in accordance with Section
3(a) of this Article II for the purpose of electing directors, by any
stockholder of the corporation who is a stockholder of record at the record date
set by the Board of Directors for the purpose of determining stockholders
entitled to vote at the annual meeting, at the time of giving of notice provided
for in this Section 9 and at the time of the special meeting (and any
postponement or adjournment thereof), who is entitled to vote at the meeting in
the election of each individual so nominated and who has complied with the
notice procedures set forth in this Section 9. In the event the corporation
calls a special meeting of stockholders for the purpose of electing one or more
individuals to the board of directors, any stockholder may nominate an
individual or individuals (as the case may be) for election as a director as
specified in the corporation’s notice of meeting, if the stockholder’s notice,
containing the information required by paragraphs (a)(3) and (4) of this Section
9, is delivered to the secretary at the principal executive office of the
corporation not earlier than the one hundred twentieth (120th) day prior to such
special meeting and not later than 5:00 p.m., Eastern Time, on the later of the
ninetieth (90th) day prior to such special meeting or the tenth (10th) day
following the day on which public announcement is first made of the date of the
special meeting and of the nominees proposed by the board of directors to be
elected at such meeting. The public announcement of a postponement or
adjournment of a special meeting shall not commence a new time period for the
giving of a stockholder’s notice as described above.
(c)    General.
(1)    If information submitted pursuant to this Section 9 by any stockholder
proposing a nominee for election as a director or any proposal for other
business at a meeting of


10

--------------------------------------------------------------------------------




stockholders shall be inaccurate in any material respect, such information may
be deemed not to have been provided in accordance with this Section 9. Any such
stockholder shall notify the corporation of any inaccuracy or change (within two
(2) Business Days of becoming aware of such inaccuracy or change) in any such
information. Upon written request by the secretary or the board of directors,
any such stockholder shall provide, within five (5) Business Days of delivery of
such request (or such other period as may be specified in such request), (A)
written verification, satisfactory, in the discretion of the board of directors
or any authorized officer of the corporation, to demonstrate the accuracy of any
information submitted by the stockholder pursuant to this Section 9, and (B) a
written update of any information (including, if requested by the corporation,
written confirmation by such stockholder that it continues to intend to bring
such nomination or other business proposal before the meeting) submitted by the
stockholder pursuant to this Section 9 as of an earlier date. If a stockholder
fails to provide such written verification or written update within such period,
the information as to which written verification or a written update was
requested may be deemed not to have been provided in accordance with this
Section 9.
(2)    Only such individuals who are nominated in accordance with this Section 9
shall be eligible for election by stockholders as directors, and only such
business shall be conducted at a meeting of stockholders as shall have been
brought before the meeting in accordance with this Section 9. The chairman of
the meeting shall have the power to determine whether a nomination or any other
business proposed to be brought before the meeting was made or proposed, as the
case may be, in accordance with this Section 9.
(3)    For purposes of this Section 9, “the date of the proxy statement” shall
have the same meaning as “the date of the company’s proxy statement released to
shareholders” as used in Rule 14a-8(e) promulgated under the Exchange Act, as
interpreted by the United States Securities and Exchange Commission from time to
time. “Public announcement” shall mean disclosure (i) in a press release
reported by the Dow Jones News Service, Associated Press, Business Wire, PR
Newswire or other widely circulated news or wire service or (ii) in a document
publicly filed by the corporation with the United States Securities and Exchange
Commission pursuant to the Exchange Act.
(4)    Notwithstanding the foregoing provisions of this Section 9, a stockholder
shall also comply with all applicable requirements of state law and of the
Exchange Act and the rules and regulations thereunder with respect to the
matters set forth in this Section 9. Nothing in this Section 9 shall be deemed
to affect any right of a stockholder to request inclusion of a proposal in, or
the right of the corporation to omit a proposal from, any proxy statement filed
by the corporation with the United States Securities and Exchange Commission
pursuant to Rule 14a-8 (or any successor provision) under the Exchange Act.
Nothing in this Section 9 shall require disclosure of revocable proxies received
by the stockholder or Stockholder Associated Person pursuant to a solicitation
of proxies after the filing of an effective Schedule 14A by such stockholder or
Stockholder Associated Person under Section 14(a) of the Exchange Act.
SECTION 10.        INSPECTORS OF ELECTION. The board of directors or the
chairman of the meeting may appoint, before or at the meeting, one or more
inspectors for the meeting and


11

--------------------------------------------------------------------------------




any successor to the inspector. Except as otherwise provided by the chairman of
the meeting, the inspectors, if any, shall (a) determine the number of shares of
stock represented at the meeting, in person or by proxy, and the validity and
effect of proxies, (b) receive and tabulate all votes, ballots or consents, (c)
report such tabulation to the chairman of the meeting, (d) hear and determine
all challenges and questions arising in connection with the right to vote, and
(e) do such acts as are proper to fairly conduct the election or vote. Each such
report shall be in writing and signed by the inspector or by a majority of them
if there is more than one inspector acting at such meeting. If there is more
than one inspector, the report of a majority shall be the report of the
inspectors. The report of the inspector or inspectors on the number of shares
represented at the meeting and the results of the voting shall be prima facie
evidence thereof.
SECTION 11.        CONTROL SHARE ACQUISITION ACT. Notwithstanding any other
provision of the Charter or these bylaws, Title 3, Subtitle 7 of the Maryland
General Corporation Law, or any successor statute (the “MGCL”), shall not apply
to any acquisition by any person of shares of stock of the corporation. This
section may be repealed, in whole or in part, at any time, whether before or
after an acquisition of control shares and, upon such repeal, may, to the extent
provided by any successor bylaw, apply to any prior or subsequent control share
acquisition.
ARTICLE III
DIRECTORS
SECTION 1.        GENERAL POWERS. The business and affairs of the corporation
shall be managed under the direction of its board of directors, which may
exercise all of the powers of the corporation, except such as are by law or by
the Charter or by these bylaws conferred upon or reserved to the stockholders.
SECTION 2.        NUMBER AND TENURE. At any regular meeting or at any special
meeting called for that purpose, a majority of the entire Board of Directors may
establish, increase or decrease the number of directors, provided that the
number thereof shall never be less than the minimum number required by the MGCL
or the Charter, nor more than eleven (11), and further provided that the tenure
of office of a director shall not be affected by any decrease in the number of
directors.
SECTION 3.        RESIGNATION. Any director of the corporation may resign at any
time by delivering his or her resignation to the board of directors, the
chairman of the board or the secretary. Any resignation shall take effect
immediately upon its receipt or at such later time specified in the resignation.
The acceptance of a resignation shall not be necessary to make it effective
unless otherwise stated in the resignation.
SECTION 4.        FILLING OF VACANCIES. If for any reason any or all of the
directors cease to be directors, such event shall not terminate the corporation
or affect these bylaws or the powers of the remaining directors hereunder. Any
vacancy on the board of directors for any cause other than an increase in the
number of directors may be filled by a majority of the remaining directors, even
if such majority is less than a quorum. Any vacancy in the number of directors
created by an increase in the number of directors may be filled by a majority
vote of the


12

--------------------------------------------------------------------------------




entire Board of Directors. Any individual so elected as director shall serve
until the next annual meeting of stockholders and until his or her successor is
elected and qualifies.
SECTION 5.        ANNUAL AND REGULAR MEETINGS. An annual meeting of the board of
directors shall be held immediately after and at the same place as the annual
meeting of stockholders, no notice other than this bylaw being necessary. In the
event such meeting is not so held, the meeting may be held at such time and
place as shall be specified in a notice given as hereinafter provided for
special meetings of the board of directors. The board of directors may provide,
by resolution, the time and place for the holding of regular meetings of the
board of directors without other notice than such resolution.
SECTION 6.        SPECIAL MEETINGS. Special meetings of the board of directors
may be called by or at the request of the chairman of the board, the chief
executive officer, the president or a majority of the directors then in office.
The person or persons authorized to call special meetings of the board of
directors may fix any place as the place for holding any special meeting of the
board of directors called by them. The board of directors may provide, by
resolution, the time and place for the holding of special meetings of the board
of directors without other notice than such resolution.
SECTION 7.        NOTICE OF MEETINGS. Notice of any special meeting of the board
of directors shall be delivered personally or by telephone, electronic mail,
facsimile transmission, courier or United States mail to each director at his or
her business or residence address. Notice by personal delivery, telephone,
electronic mail or facsimile transmission shall be given at least twenty-four
(24) hours prior to the meeting. Notice by United States mail shall be given at
least three (3) days prior to the meeting. Notice by courier shall be given at
least two (2) days prior to the meeting. Telephone notice shall be deemed to be
given when the director or his or her agent is personally given such notice in a
telephone call to which the director or his or her agent is a party. Electronic
mail notice shall be deemed to be given upon transmission of the message to the
electronic mail address given to the corporation by the director. Facsimile
transmission notice shall be deemed to be given upon completion of the
transmission of the message to the number given to the corporation by the
director and receipt of a completed answer-back indicating receipt. Notice by
courier shall be deemed to be given when deposited with or delivered to a
courier properly addressed. Notice by United States mail shall be deemed to be
given when deposited in the United States mail properly addressed, with postage
thereon prepaid. Neither the business to be transacted at, nor the purpose of,
any annual, regular or special meeting of the board of directors need be stated
in the notice, unless specifically required by statute or these bylaws.
SECTION 8.        ORGANIZATION. At each meeting of the board of directors, the
chairman of the board or, in the absence of the chairman, the vice chairman of
the board, if any, shall act as chairman of the meeting. In the absence of both
the chairman and vice chairman of the board, the chief executive officer or, in
the absence of the chief executive officer, the president or, in the absence of
the president, a director chosen by a majority of the directors present shall
act as chairman of the meeting. The secretary or, in his or her absence, an
assistant


13

--------------------------------------------------------------------------------




secretary of the corporation or, in the absence of the secretary and all
assistant secretaries, an individual appointed by the chairman of the meeting
shall act as secretary of the meeting.
SECTION 9.        ATTENDANCE BY TELEPHONE. Directors may participate in a
meeting by means of a conference telephone or other communications equipment if
all persons participating in the meeting can hear each other at the same time.
Participation in a meeting by these means shall constitute presence in person at
the meeting.
SECTION 10.         QUORUM AND MANNER OF ACTING; ADJOURNMENT. A majority of the
directors shall constitute a quorum for transaction of business at any meeting
of the board of directors, provided that, if less than a majority of such
directors is present at such meeting, a majority of the directors present may
adjourn the meeting from time to time without further notice, and provided
further that if, pursuant to applicable law, the Charter or these bylaws, the
vote of a majority or other percentage of a particular group of directors is
required for action, a quorum must also include a majority or such other
percentage of such group. The directors present at a meeting which has been duly
called and at which a quorum was established may continue to transact business
until adjournment, notwithstanding the withdrawal from the meeting of enough
directors to leave fewer than were required to establish a quorum.
The action of a majority of the directors present at a meeting at which a quorum
is present shall be the action of the board of directors, unless the concurrence
of a greater proportion is required for such action by applicable law, the
Charter, or these bylaws. If enough directors have withdrawn from a meeting to
leave fewer than were required to establish a quorum but the meeting is not
adjourned, the action of the majority of that number of directors necessary to
constitute a quorum at such meeting shall be the action of the board of
directors, unless the concurrence of a greater proportion is required for such
action by applicable law, the Charter or these bylaws.
SECTION 11.        ACTION WITHOUT A MEETING. Any action required or permitted to
be taken at any meeting of the board of directors may be taken without a
meeting, if a consent in writing or by electronic transmission to such action is
given by each director and is filed with the minutes of proceedings of the board
of directors.
SECTION 12.        COMMITTEES. The board of directors shall designate an audit
committee consisting of at least three (3) independent directors. The audit
committee shall govern itself in accordance with the terms of a charter which it
shall adopt. The board of directors may appoint from among its members an
executive committee and other committees composed of one or more directors, to
serve at the pleasure of the board of directors. The board of directors may
delegate to such committees any of the powers of the board of directors, except
as prohibited by law. Except as may be otherwise provided by the board of
directors, any committee may delegate some or all of its power and authority to
one or more subcommittees, composed of one or more directors, as the committee
deems appropriate in its sole discretion. Notice of committee meetings shall be
given in the same manner as notice for special meetings of the board of
directors. A majority of the members of the committee shall constitute a quorum
for the transaction of business at any meeting of the committee. The act of a
majority of the committee members present at a meeting shall be the act of such
committee. The board of


14

--------------------------------------------------------------------------------




directors may designate a chairman of any committee, and such chairman or, in
the absence of a chairman, any two (2) members of any committee (if there are at
least two (2) members of the committee) may fix the time and place of its
meeting unless the Board shall otherwise provide. In the absence of any member
of any such committee, the members thereof present at any meeting, whether or
not they constitute a quorum, may appoint another director to act in the place
of such absent member. Members of a committee of the board of directors may
participate in a meeting by means of a conference telephone or other
communications equipment if all persons participating in the meeting can hear
each other at the same time. Participation in a meeting by these means shall
constitute presence in person at the meeting. Any action required or permitted
to be taken at any meeting of a committee of the board of directors may be taken
without a meeting, if a consent in writing or by electronic transmission to such
action is given by each member of the committee and is filed with the minutes of
proceedings of such committee. Subject to the provisions hereof, the board of
directors shall have the power at any time to change the membership of any
committee, to fill any vacancy, to designate an alternate member to replace any
absent or disqualified member or to dissolve any such committee.
SECTION 13.        COMPENSATION OF DIRECTORS. Directors shall not receive any
stated salary for their services as directors but, by resolution of the board of
directors, or adoption by the board of directors of a director compensation plan
or program, directors may receive compensation per year and/or per meeting
and/or per visit to real property or other facilities owned or leased by the
corporation and for any service or activity they performed or engaged in as
directors. Directors may be reimbursed for expenses of attendance, if any, at
each annual, regular or special meeting of the board of directors or of any
committee thereof and for their expenses, if any, in connection with each
property visit and any other service or activity they perform or engage in as
directors; but nothing herein contained shall be construed to preclude any
directors from serving the corporation in any other capacity and receiving
compensation therefor.
SECTION 14.         RELIANCE. Each director and officer of the corporation
shall, in the performance of his or her duties with respect to the corporation,
be entitled to rely on any information, opinion, report or statement, including
any financial statement or other financial data, prepared or presented by an
officer or employee of the corporation whom the director or officer reasonably
believes to be reliable and competent in the matters presented, by a lawyer,
certified public accountant or other person, as to a matter which the director
or officer reasonably believes to be within the person’s professional or expert
competence, or with respect to a director, by a committee of the board of
directors on which the director does not serve, as to a matter within its
designated authority, if the director reasonably believes the committee to merit
confidence.
SECTION 15.         CERTAIN RIGHTS OF DIRECTORS. The directors shall have no
responsibility to devote their full time to the affairs of the corporation. Any
director, officer, employee or agent of the corporation, in his or her personal
capacity or in a capacity as an affiliate, employee or agent of any other
person, or otherwise, may have business interests and engage in business
activities similar to or in addition to or in competition with those of or
relating to the corporation.


15

--------------------------------------------------------------------------------




SECTION 16.        RATIFICATION. The board of directors or the stockholders may
ratify and make binding on the corporation any action or inaction by the
corporation or its officers to the extent that the board of directors or the
stockholders could have originally authorized the matter. Moreover, any action
or inaction questioned in any stockholders’ derivative proceeding or any other
proceeding on the ground of lack of authority, defective or irregular execution,
adverse interest of a director, officer or stockholder, non-disclosure,
miscomputation, the application of improper principles or practices of
accounting or otherwise may be ratified, before or after judgment, by the board
of directors or by the stockholders and, if so ratified, shall have the same
force and effect as if the questioned action or inaction had been originally
duly authorized, and such ratification shall be binding upon the corporation and
its stockholders and shall constitute a bar to any claim or execution of any
judgment in respect of such questioned action or inaction.
SECTION 17.        EMERGENCY PROVISIONS. Notwithstanding any other provision in
the Charter or these bylaws, this Section 17 shall apply during the existence of
any catastrophe, or other similar emergency condition, as a result of which a
quorum of the board of directors under Article III of these bylaws cannot
readily be obtained (an “Emergency”). During any Emergency, unless otherwise
provided by the board of directors, (a) a meeting of the board of directors or a
committee thereof may be called by any director or officer by any means feasible
under the circumstances; (b) notice of any meeting of the board of directors
during such an Emergency may be given less than twenty-four (24) hours prior to
the meeting to as many directors and by such means as may be feasible at the
time, including publication, television or radio; and (c) the number of
directors necessary to constitute a quorum shall be one-third of the entire
Board of Directors.
ARTICLE IV
WAIVER OF NOTICE
Whenever any notice of a meeting is required to be given pursuant to the Charter
or these bylaws or pursuant to applicable law, a waiver thereof in writing or by
electronic transmission, given by the person or persons entitled to such notice,
whether before or after the time stated therein, shall be deemed equivalent to
the giving of such notice. Neither the business to be transacted at nor the
purpose of any meeting need be set forth in the waiver of notice of such
meeting, unless specifically required by statute. The attendance of any person
at any meeting shall constitute a waiver of notice of such meeting, except where
such person attends a meeting for the express purpose of objecting to the
transaction of any business on the ground that the meeting is not lawfully
called or convened.


16

--------------------------------------------------------------------------------




ARTICLE V
OFFICERS
SECTION 1.        NUMBER. The officers of the corporation shall include a
president, a secretary and a treasurer and may include a chairman of the board,
a vice chairman of the board, a chief executive officer, one or more vice
presidents, a chief operating officer, a chief financial officer, one or more
assistant secretaries and one or more assistant treasurers. Any two (2) or more
offices, except president and vice president, may be held by the same person.
SECTION 2.        ELECTION AND TERM OF OFFICE. The officers of the corporation
shall be elected annually by the board of directors, except that the chief
executive officer or president may from time to time appoint one or more vice
presidents, assistant secretaries and assistant treasurers or other officers.
Each officer shall serve until his or her successor is elected and qualifies or
until his or her death, or his or her resignation or removal in the manner
hereinafter provided. Election of an officer or agent shall not of itself create
contract rights between the corporation and such officer or agent.
SECTION 3.        ADDITIONAL OFFICERS. The board of directors may from time to
time elect such other officers with such powers and duties as it shall deem
necessary or desirable.
SECTION 4.        REMOVAL AND RESIGNATION. Any officer or agent of the
corporation may be removed, with or without cause, by the board of directors if
in its judgment the best interests of the corporation would be served thereby,
but such removal shall be without prejudice to the contract rights, if any, of
the person so removed. Any officer of the corporation may resign at any time by
delivering his or her resignation to the board of directors, the chairman of the
board, the chief executive officer, the president or the secretary. Any
resignation shall take effect immediately upon its receipt or at such later time
specified in the resignation. The acceptance of a resignation shall not be
necessary to make it effective unless otherwise stated in the resignation. Such
resignation shall be without prejudice to the contract rights, if any, of the
corporation.
SECTION 5.        FILLING OF VACANCIES. A vacancy in any office may be filled by
the board of directors for the balance of the term.
SECTION 6.        CHIEF EXECUTIVE OFFICER. The board of directors may designate
a chief executive officer. In the absence of such designation, the chairman of
the board shall be the chief executive officer of the corporation. The chief
executive officer shall have general responsibility for implementation of the
policies of the corporation, as determined by the board of directors, and for
the management of the business and affairs of the corporation. He or she may
execute any deed, mortgage, bond, contract or other instrument, except in cases
where the execution thereof shall be expressly delegated by the board of
directors or by these bylaws to some other officer or agent of the corporation
or shall be required by law to be otherwise executed; and in general shall
perform all duties incident to the office of chief executive officer and such
other duties as may be prescribed by the board of directors from time to time.


17

--------------------------------------------------------------------------------




SECTION 7.        CHIEF FINANCIAL OFFICER. The board of directors may designate
a chief financial officer. In the absence of such designation, the treasurer
shall be the chief financial officer of the corporation. The chief financial
officer shall have the responsibilities and duties as determined by the board of
directors or the chief executive officer.
SECTION 8.        CHIEF OPERATING OFFICER. The board of directors may designate
a chief operating officer. In the absence of such designation, the president
shall be the chief operating officer of the corporation. The chief operating
officer shall have the responsibilities and duties as determined by the board of
directors or the chief executive officer.
SECTION 9.        CHAIRMAN OF THE BOARD. The board of directors may designate
from among its members a chairman of the board, who shall not, solely by reason
of these bylaws, be an officer of the corporation. The board of directors may
designate the chairman of the board as an executive or non-executive chairman.
The chairman of the board shall preside over the meetings of the board of
directors. The chairman of the board shall perform such other duties as may be
assigned to him or her by these bylaws or the board of directors.
SECTION 10.        PRESIDENT. In the absence of a chief executive officer, the
president shall in general supervise and control all of the business and affairs
of the corporation. He or she may execute any deed, mortgage, bond, contract or
other instrument, except in cases where the execution thereof shall be expressly
delegated by the board of directors or by these bylaws to some other officer or
agent of the corporation or shall be required by law to be otherwise executed;
and in general shall perform all duties incident to the office of president and
such other duties as may be prescribed by the board of directors from time to
time.
SECTION 11.        VICE PRESIDENT. The vice president (or in the event there be
more than one vice president, each of the vice presidents), if one shall be
elected, shall assist the president in the discharge of his or her duties, as
the president may direct, and shall perform such other duties as from time to
time may be assigned to him or her by the chief executive officer, the president
or the board of directors. In the absence of the president or in the event of
his or her inability or refusal to act, the vice president (or in the event
there be more than one vice president, the vice presidents in the order
designated by the board of directors or, in the absence of any designation, then
in the order of seniority of tenure as vice president) shall perform the duties
of the president and when so acting, shall have the powers of and be subject to
all the restrictions upon the president. The vice president (or each of them if
there are more than one) shall perform such other duties as from time to time
may be assigned to such vice president by the chief executive officer, the
president or the board of directors. If there is more than one vice president,
the president may identify the seniority of the vice presidents with
designations as follows, the first having the highest seniority and seniority
declining in order as named: executive vice president; senior vice president;
regional vice president; and vice president.
SECTION 12.        SECRETARY. The secretary shall (a) keep the minutes of the
proceedings of the stockholders, the board of directors and committees of the
board of directors in one (1) or more books provided for that purpose; (b) see
that all notices are duly given in accordance with the provisions of these
bylaws or as required by law; (c) be custodian of the corporate records and of
the seal of the corporation; (d) keep a register of the post office address of
each


18

--------------------------------------------------------------------------------




stockholder which shall be furnished to the secretary by such stockholder; (e)
have general charge of the stock transfer books of the corporation; and (f) in
general perform such other duties as from time to time may be assigned to him or
her by the chief executive officer, the president or the board of directors.
SECTION 13.        TREASURER. The treasurer shall have the custody of the funds
and securities of the corporation, shall keep full and accurate accounts of
receipts and disbursements in books belonging to the corporation, shall deposit
all moneys and other valuable effects in the name and to the credit of the
corporation in such depositories as may be designated by the board of directors
and in general perform such other duties as from time to time may be assigned to
him or her by the chief executive officer, the president or the board of
directors. In the absence of a designation of a chief financial officer by the
board of directors, the treasurer shall be the chief financial officer of the
corporation. The treasurer shall disburse the funds of the corporation as may be
ordered by the board of directors, taking proper vouchers for such
disbursements, and shall render to the president and Board of Directors, at the
regular meetings of the board of directors or whenever it may so require, an
account of all his or her transactions as treasurer and of the financial
condition of the corporation.
SECTION 14.        ASSISTANT SECRETARIES AND ASSISTANT TREASURERS. The assistant
secretaries and assistant treasurers, in general, shall perform such duties as
shall be assigned to them by the secretary or treasurer, respectively, or by the
chief executive officer, the president or the board of directors.
SECTION 15.        COMPENSATION. The compensation of the officers shall be fixed
from time to time by or under the authority of the board of directors and no
officer shall be prevented from receiving such compensation by reason of the
fact that he or she is also a director.
ARTICLE VI
STOCK
SECTION 1.        CERTIFICATES. Except as may be otherwise provided by the board
of directors or any officer of the corporation, stockholders of the corporation
are not entitled to certificates representing the shares of stock held by them.
In the event that the corporation issues shares of stock represented by
certificates, such certificates shall be in such form as prescribed by the board
of directors or a duly authorized officer, shall contain the statements and
information required by the MGCL and shall be signed by the officers of the
corporation in any manner permitted by the MGCL. In the event that the
corporation issues shares of stock without certificates, to the extent then
required by the MGCL, the corporation shall provide to the record holders of
such shares a written statement of the information required by the MGCL to be
included on stock certificates. There shall be no differences in the rights and
obligations of stockholders based on whether or not their shares are represented
by certificates.
SECTION 2.        TRANSFERS. All transfers of shares of stock shall be made on
the books of the corporation, by the holder of the shares, in person or by his
or her attorney, in such manner as the board of directors or any officer of the
corporation may prescribe and, if such shares are certificated, upon surrender
of certificates duly endorsed. The issuance of a new certificate upon


19

--------------------------------------------------------------------------------




the transfer of certificated shares is subject to the determination of the board
of directors that such shares shall no longer be represented by certificates.
Upon the transfer of any uncertificated shares, the corporation shall provide to
the record holders of such shares, to the extent then required by the MGCL, a
written statement of the information required by the MGCL to be included on
stock certificates. Notwithstanding the foregoing, transfers of shares of any
class or series of stock will be subject in all respects to the Charter and all
of the terms and conditions contained therein.
SECTION 3.        LOST CERTIFICATES. Any officer of the corporation may direct a
new certificate or certificates to be issued in place of any certificate or
certificates theretofore issued by the corporation alleged to have been lost,
destroyed, stolen or mutilated, upon the making of an affidavit of that fact by
the person claiming the certificate to be lost, destroyed, stolen or mutilated;
provided, however, if such shares have ceased to be certificated, no new
certificate shall be issued unless requested in writing by such stockholder and
the board of directors has determined that such certificates may be issued.
Unless otherwise determined by an officer of the corporation, the owner of such
lost, destroyed, stolen or mutilated certificate or certificates, or his or her
legal representative, shall be required, as a condition precedent to the
issuance of a new certificate or certificates, to give the corporation a bond in
such sums as it may direct as indemnity against any claim that may be made
against the corporation.
SECTION 4.         RECORD DATE. The board of directors may set, in advance, a
record date for the purpose of determining stockholders entitled to notice of or
to vote at any meeting of stockholders or determining stockholders entitled to
receive payment of any dividend or the allotment of any other rights, or in
order to make a determination of stockholders for any other proper purpose. Such
date, in any case, shall not be prior to the close of business on the day the
record date is fixed and shall be not more than ninety (90) days and, in the
case of a meeting of stockholders, not less than ten (10) days, before the date
on which the meeting or particular action requiring such determination of
stockholders of record is to be held or taken.
When a record date for the determination of stockholders entitled to notice of
and to vote at any meeting of stockholders has been set as provided in this
section, such record date shall continue to apply to the meeting if adjourned or
postponed, except if the meeting is adjourned or postponed to a date more than
120 days after the record date originally fixed for the meeting, in which case a
new record date for such meeting shall be determined as set forth herein.
SECTION 5.        REGISTERED OWNERS. The corporation shall be entitled to treat
the holder of record of any share of stock as the holder in fact thereof and,
accordingly, shall not be bound to recognize any equitable or other claim to or
interest in such share or on the part of any other person, whether or not it
shall have express or other notice thereof, except as otherwise expressly
provided by the laws of the State of Maryland.
SECTION 6.        FRACTIONAL SHARES; ISSUANCE OF UNITS. The board of directors
may authorize the corporation to issue fractional stock or authorize the
issuance of scrip, all on such terms and under such conditions as it may
determine. Notwithstanding any other provision of the Charter or these bylaws,
the board of directors may authorize the corporation to issue units consisting
of different securities of the corporation.


20

--------------------------------------------------------------------------------




ARTICLE VII
INDEMNIFICATION AND INSURANCE
SECTION 1.        INDEMNIFICATION. To the maximum extent permitted by Maryland
law in effect from time to time, the corporation shall indemnify and, without
requiring a preliminary determination of the ultimate entitlement to
indemnification, shall pay or reimburse reasonable expenses in advance of final
disposition of a proceeding to (a) any individual who is a present or former
director or officer of the corporation and who is made or threatened to be made
a party to, or witness in, the proceeding by reason of his or her service in
that capacity or (b) any individual who, while a director or officer of the
corporation and at the request of the corporation, serves or has served as a
director, officer, partner, trustee, member or manager of another corporation,
real estate investment trust, limited liability company, partnership, joint
venture, trust, employee benefit plan or other enterprise and who is made or
threatened to be made a party to, or witness in, the proceeding by reason of his
or her service in that capacity (each an “Indemnified Party”). The rights to
indemnification and advance of expenses provided by the Charter and these bylaws
shall vest immediately upon election of a director or officer. The corporation
may, with the approval of its Board of Directors, provide such indemnification
and advance for expenses to an individual who served a predecessor of the
corporation in any of the capacities described in (a) or (b) above and to any
employee or agent of the corporation or a predecessor of the corporation. The
indemnification and payment or reimbursement of expenses provided in these
bylaws shall not be deemed exclusive of or limit in any way other rights to
which any person seeking indemnification or payment or reimbursement of expenses
may be or may become entitled under any bylaw, resolution, insurance, agreement
or otherwise.
Neither the amendment nor repeal of this Article, nor the adoption or amendment
of any other provision of the Charter or these bylaws inconsistent with this
Article, shall apply to or affect in any respect the applicability of the
preceding paragraph with respect to any act or failure to act which occurred
prior to such amendment, repeal or adoption.
SECTION 2.        INSURANCE. The corporation shall have the power to purchase
and maintain insurance on behalf of an Indemnified Party against any liability
asserted which was incurred in any such capacity with the corporation, or
arising out of such status. Nothing contained herein shall constitute a waiver
by any Indemnified Party of any right which he, she or it may have against any
party under federal or state securities laws.
ARTICLE VIII
GENERAL PROVISIONS
SECTION 1.        DIVIDENDS OR DISTRIBUTIONS. Dividends and other distributions
upon the stock of the corporation may be authorized by the board of directors,
subject to the provisions of law and the Charter. Dividends and other
distributions may be paid in cash, property or stock of the corporation, subject
to the provisions of law and the Charter.
SECTION 2.        FUNDS FOR DIVIDENDS OR DISTRIBUTIONS. Before payment of any
dividends or other distributions, there may be set aside out of any assets of
the corporation available for dividends or other distributions such sum or sums
as the board of directors may


21

--------------------------------------------------------------------------------




from time to time, in its absolute discretion, think proper as a reserve fund
for contingencies, for equalizing dividends, for repairing or maintaining any
property of the corporation or for such other purpose as the board of directors
shall determine, and the board of directors may modify or abolish any such
reserve.
SECTION 3.        CONTRACTS. The board of directors may authorize any officer or
agent to enter into any contract or to execute and deliver any instrument in the
name of and on behalf of the corporation and such authority may be general or
confined to specific instances. Any agreement, deed, mortgage, lease or other
document shall be valid and binding upon the corporation when duly authorized or
ratified by action of the board of directors and executed by an authorized
person.
SECTION 4.        CHECKS. All checks, drafts or other orders for the payment of
money, notes or other evidences of indebtedness issued in the name of the
corporation shall be signed by such officer or agent of the corporation in such
manner as shall from time to time be determined by the board of directors.
SECTION 5.        DEPOSITS. All funds of the corporation not otherwise employed
shall be deposited or invested from time to time to the credit of the
corporation as the board of directors, the chief executive officer, the
president, the chief financial officer or any other officer designated by the
board of directors may determine.
SECTION 6.        FISCAL YEAR. The fiscal and taxable years of the corporation
shall begin on January 1st and end on December 31st.
SECTION 7.        SEAL. The board of directors may authorize the adoption of a
seal by the corporation. The corporate seal, if any, shall have inscribed
thereon the name of the corporation, the year of its organization and the words
“Incorporated Maryland.” The seal may be used by causing it or a facsimile
thereof to be impressed or affixed or reproduced or otherwise. The board of
directors may authorize one or more duplicate seals and provide for the custody
thereof. Wherever the corporation is permitted or required to affix its seal to
a document, it shall be sufficient to meet the requirements of any law, rule or
regulation relating to a seal to place the word “(SEAL)” adjacent to the
signature of the person authorized to execute the document on behalf of the
corporation.
SECTION 8.        STOCK LEDGER. The corporation shall maintain at its principal
office or at the office of its counsel, accountants or transfer agent, an
original or duplicate stock ledger containing the name and address of each
stockholder and the number of shares of each class held by such stockholder. The
stock ledger may be in written form or any other form capable of being converted
into written form within a reasonable time for visual inspection.
ARTICLE IX
EXCLUSIVE FORUM FOR CERTAIN LITIGATION
Unless the corporation consents in writing to the selection of an alternative
forum, the Circuit Court for Baltimore City, Maryland, or, if that Court does
not have jurisdiction, the


22

--------------------------------------------------------------------------------




United States District Court for the District of Maryland, Baltimore Division,
shall be the sole and exclusive forum for (a) any derivative action or
proceeding brought on behalf of the corporation, (b) any action asserting a
claim of breach of any duty owed by any director or officer or other employee of
the corporation to the corporation or to the stockholders of the corporation,
(c) any action asserting a claim against the corporation or any director or
officer or other employee of the corporation arising pursuant to any provision
of the MGCL or the Charter or these bylaws, or (d) any action asserting a claim
against the corporation or any director or officer or other employee of the
corporation that is governed by the internal affairs doctrine.
ARTICLE X
AMENDMENTS
The board of directors shall have the exclusive power to adopt, alter or repeal
any provision of these bylaws and to make new bylaws.


23